First of all,
permit me to congratulate the Minister for Foreign Affairs
of Namibia, Mr. Theo-Ben Gurirab on his election to the
presidency of the General Assembly. I would also like to
express words of gratitude to Mr. Didier Opertti Badán for
his dynamic and competent work during the entire course
of the preceding session.
For the United Nations, last year — if it were
measured by the magnitude of military and political
upheavals — would be equal to a calendar year that thrust
upon mankind natural calamities that had catastrophic
effects on people. In many respects it was a year from
which we had to draw lessons. It made us ponder seriously
the political survival of States and the physical protection
of people. It made us take a fresh look at the system of
international relations, which was helpless in the face of the
new challenges of the times. Nowadays we can no longer
write everything off as costs of the cold war.
That is why we have paid special attention to the part
of the Secretary-General’s report in which he tried to give
a analysis of present-day conflicts. Those conflicts, because
of the nature of their origins and the dynamics of their
evolution, did not always yield to traditional forms and
methods for their successful resolution. There is a fact
described in the report that requires special consideration,
namely, that over the past decade 90 per cent of armed
conflicts took place inside States and not between them.
This phenomenon shows how relevant the problem of
statehood is, as well as defining the correct orientation, in
choosing the road to development in today’s world. The
preservation of national unity, inter-ethnic harmony and
social guarantees, coupled with a reasonable pace of
reform, can today be considered as the basic universal
criteria for ensuring the peaceful development of every
nation. This statement is substantiated by the experience
of our newly independent State, which managed to avoid
many cataclysms in the difficult period of its emerging
statehood.
This is the eighth time that Turkmenistan has taken
part in a session of the General Assembly as an
independent subject of international relations. Without the
active support of our friends, it would be hard to imagine
the state of Turkmenistan’s development today, which
allows us to look with optimism at the future and to
establish long-term programmes of social and economic
development. In this regard, we are grateful to our close
neighbours — Iran, Russia, Turkey, Pakistan, China and
India — and our partners in the Organization for Security
and Cooperation in Europe. From a conceptual point of
view, the system of Turkmenistan’s international relations
is based on sincerity and reciprocity of mutual interests,
neutrality and non-alignment, which form the two pillars
of our statehood.
I would like to avail myself of this opportunity to
express words of gratitude to the United Nations
Development Programme (UNDP) and to emphasize its
large-scale activities, which merit all-round support. The
Government of Turkmenistan, together with UNDP, has
undertaken a number of major national projects that have
yielded concrete results in the reforms of the social
sphere, public health, the system of education and other
areas. Turkmenistan intends to continue to maintain close
ties with that important agency of the United Nations,
with the aim of identifying and implementing new
opportunities for cooperation. In view of the major
development tasks lying ahead, UNDP personifies for us
the United Nations system as a whole.
Purposeful cooperation between specialized agencies
of the United Nations and national Governments makes it
possible to identify the main parameters of the conflict-
prevention strategy in each individual region. Ever-
increasing flows of refugees and displaced persons to
44


neighbouring countries from conflict areas and zones of
national disasters are fraught with a certain potential for
tension. As regards this important matter, we attach great
importance to the work of the Office of the United Nations
High Commissioner for Refugees (UNHCR). The
Government of Turkmenistan, together with UNHCR, is
implementing an ad hoc programme of assistance to
refugees that is based on a joint plan of action.
In close relation to the above subject, I would like to
draw attention to the situation in Afghanistan, which
continues to cause serious concern. Historically,
Turkmenistan had close fraternal ties with that long-
suffering nation. Hence, we have a sincere interest in the
re-establishment of peace and the restoration of
Afghanistan. Since the first days of independence,
Turkmenistan built its relations with Afghanistan on the
basis of mutual trust and respect. Our position is absolutely
transparent and clear: neutrality with respect to the parties
to the conflict; a constructive attitude towards and a due
accounting of the realities of today’s Afghanistan; a desire
to engage conflicting parties in a dialogue; and creative
economic reconstruction programmes.
It is precisely this desire that underpinned our
initiative of holding two rounds of direct inter-Afghan talks
in Ashgabat early this year, which were supported by the
two key factions and bore fruit, giving hope for the future.
However, in our opinion, this process did not receive
adequate support from the outside, from those who are
more prone to making declarations of good intentions and
advancing their own interests rather than taking practical
steps to help the Afghan people. Turkmenistan has been
working on the Afghan issue and will continue to work on
it under any format of international cooperation, including
the mechanism of the “six plus two” group under the
auspices of the United Nations, as that mechanism
possesses an enormous untapped potential. We all have
grounds to raise this issue because we have actually
encountered a situation that may not be the best one for the
United Nations, which has financed a Special Mission in
Afghanistan — a Mission that until now has failed to
produce any practical results. Smoothly written reports
should not substitute for real political work in the field.
We share a commonly held view that the United
Nations system needs rational reform in the twenty-first
century. The Millennium Assembly, on the theme of the
United Nations in the twenty-first century, will become a
major landmark in this process, and Turkmenistan
wholeheartedly supports the idea of holding such a session.
That Assembly could provide a unique opportunity to
identify the problems that we will face in the future and
to undertake a creative process of strengthening and
enhancing this unique institution.
Statements by heads of delegations at the current
session contain many ideas regarding the need to reform
the United Nations and the Security Council and to
balance the right of veto, among many others.
Turkmenistan adheres to the view that while seeking to
improve the situation, the most important thing is to take
a well-considered and balanced approach to the solution
of the issues concerning the destiny of the Organization,
rather than cause it harm by becoming hostage to
emotions. It is our opinion that while encountering some
glitches in the work of the mechanism, we should not
rush into its complete replacement but should try to
properly diagnose the weakness in the available resources.
It may be a case of the problem not being in the system
itself, but rather in those who are called to represent it at
various levels.
Turning once again to the problem of the elaboration
and implementation of a system to prevent conflicts and
ensure safe development, I would like to emphasize that
the foreign policy course of neutrality pursued from the
outset by Turkmenistan has always been aimed at
precisely this goal. It is explicitly mentioned in the
Secretary-General’s report that the struggle for control
over economic resources is one of the main causes of
conflicts. Therefore the implementation of the foreign
policy initiative concerning Turkmenistan’s permanent
neutrality, in the form of a special resolution adopted by
the General Assembly on 12 December 1995, has a very
important meaning in this regard. The development of the
extremely rich hydrocarbon resources of the Caspian
basin is tied to the interests not only of regional countries
but also to those of major Powers and transnational
companies. Turkmenistan’s neutrality is aimed at a
situation of combined rather than conflicting interests.
We believe that in today’s world there can, and
should, exist zones of interest, but we resolutely oppose
the concept of spheres of influence. The issue concerning
the status of the Caspian Sea is highly relevant in this
respect. We have on numerous occasions stated our
position on this issue: we would like to prevent the work
on the status of the Caspian Sea from turning from an
international law problem into a political problem. In any
case, we consider it appropriate at this forum to draw
attention to this issue, so that we can avoid the
politicization of issues concerning the legal definition and
development of the energy resources of the sea and
45


underline Turkmenistan’s readiness for constructive
partnership and clearly defined reasonable compromises.
The highly complex nature of the tasks facing States
Members of the United Nations is clear. The momentous
challenges confronting the Organization are commensurate
with the hopes of people around the globe, who believe that
real change for the better will take place with the change of
epochs. This concerns both large and small nations, the rich
and the poor, newly independent and long-existing States.
We all face challenges that can be overcome only by means
of collective efforts, recognizing at the same time individual
responsibilities. Such is the logic of Turkmenistan’s
political behaviour and its readiness to be an active Member
of the Organization.


